Barrows, J.
Pleas in abatement, seldom found useful for the furtherance of justice, are not favored by the law, which requires in them, even in matters of form, the utmost precision. The plea here presented, while its general form and conclusion appear to be correct, would seem according to the doctrine of a case quoted approvingly by this court in Fahy v. Brannagan, 56 Maine, 42, to be defective, because the defendant has not set out or enrolled in or with his plea, the record or process on which he relies.
The court should have the means' of determining the truth of the plea by inspection. The record or process enrolled thus becomes part of the plea, and an incorrect enrollment or an omission to enroll is cause of demurrer. If such a rule in pleading *528prior pending process in abatement had been adopted as early as the case of Commonwealth v. Churchill, 5 Mass., 175, there would have been no occasion for the court to commit what the defendant’s counsel in argument here complain of as an irregularity in looking into the record. The' necessity for comparing the plea and the record or process in order to ascertain whether the suits are substantially for the same or different causes, and whether the averments in the plea are bad as contradictory of the record, is obvious. And, doubtless, this may be most conveniently and regularly accomplished by requiring the record or process to be set out in or enrolled with the plea. But whether this defect should be held fatal, it is unnecessary now to determine, for we are of the opinion that the plea is defective in form and substance in not averring that the note here sued, if it be in fact the same upon which the previous suit against this defendant and others was based, is not several as well as joint.
Without such averment no cause for abating the writ appears in the plea. When a contract is joint and several there are two distinct remedies upon it; one by a joint action against all; the other by a several action against each. The pendency of an action against all on the joint liability in no wise affects the right of action against each on the several liability; and cannot be pleaded in abatement of such several suit by one of the several promisors.
This matter is discussed by Story, J., with his wonted fullness of learning in the case of United States v. Cushman, 2 Sumner, 426, 441, and thereupon he remarks, as follows: “When a party enters into a joint and several obligation, he in effect agrees that he will be liable to a joint action and to a several action for the debt; and if so, then a joint judgment can be no bar to a several suit, if that judgment remains unsatisfied. The defect of the opposing argument is that it supposes that the obligee has an election only of the one remedy or of the other; and that by electing a joint suit he waives his right to maintain a several suit. That I take not to be a sound legal interpretation of the contract. The remedies are concurrent. And I know of no principle of law which *529would have prevented the plaintiff from bringing a joint suit and a several suit on the bond at the same time, and proceeding therein pari passu.”
We see no cause to question the soundness of these remarks. The plea in abatement is bad, because it does not set forth in this respect that which would justify the abatement of the writ.

Exceptions sustained.


Plea in abatement adjudged bad.

Appleton, C. J., Cutting, Dickerson, Daneorth and Yirgen, JJ., concurred.